10
11
12
Le
14
Lo)
16
17
18
19
20
21
22
ae
24
25
26

27

Case 8:19-cr-00061-JVS Document 288 Filed 09/15/20 Pagelof3 Page ID #:4324

H. Dean Steward, SBN 85317
107 Avenida Miramar, Ste. C
San Clemente, CA 92672

Tel (949) 481-4900

Fax (949) 497-6753

Attorney for Defendant
MICHAEL JOHN AVENATTI

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, SA CR No. 19-061-JVS
Plaintiff, DEFENDANT?’S EX PARTE
APPLICATION FOR AN ORDER
Vv. EXTENDING DEFENDANT’S
TEMPORARY RELEASE
MICHAEL JOHN AVENATTI,
Defendant.

 

 

 

 

Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
counsel of record, H. Dean Steward, hereby files this Ex Parte Application for an Order

Extending Defendant’s Temporary Release.

Dated: September 15, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 288 Filed 09/15/20 Page 2of3 Page ID #:4325

Pursuant to this Court’s prior Orders, Defendant Michael John Avenatti
(“Mr. Avenatti’’) is presently on temporary release and home confinement in
Venice, California. If necessary, the defense is prepared to file a formal motion to
extend Mr. Avenatti’s temporary release for sixty (60) days for the reasons set
forth in (a) the Opposition [Docket No. 271] filed last Friday to the Government’s
Motion to Terminate and Not Further Extend Defendant Michael John Avenatti’s
Temporary Release and (b) the accompanying declarations filed with the
Opposition, including that of Dr. F. Ramzi Asfour (under seal) attesting to Mr.
Avenatti’s health conditions and risks were he to be remanded [Docket No. 280].
The government’s Reply in support of their motion is due this Friday, September
18, 2020. Absent a further extension, Mr. Avenatti will be required to self-
surrender next Tuesday, September 22, 2020.

Accordingly, in order to provide enough time for the Court to rule on the
government’s motion and for the Court and the parties to address any further
motion by the defense (to be filed if necessary), defendant respectfully requests
that the Court extend his temporary release to October 6, 2020.

Counsel for the defendant and the government conferred and the
government’s position is as follows: “We do not object to defendant remaining on
temporary release until October 6, 2020, or until the Court’s resolution of the

matter, whichever is earlier.”

Dated: September 15, 2020 Respectfully submitted,

/s/ H. Dean Steward
H. DEAN STEWARD

Attorney for Defendant
MICHAEL JOHN AVENATTI

 
10
11
12
13
14
15
L6
17
18
LQ
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00061-JVS Document 288 Filed 09/15/20 Page 3of3 Page ID #:4326

CERTIFICATE OF SERVICE

I, H. Dean Steward, am a citizen of the United States, and am at least 18 years
of age. My business address is 107 Avenida Miramar, Ste. C, San Clemente, CA
92672. I am not a party to the above-entitled action. I have caused, on September
15, 2020, service of the defendant’s:

DEFENDANT’S EX PARTE APPLICATION FOR AN ORDER EXTENDING
DEFENDANT’S TEMPORARY RELEASE

on the following party, using the Court’s ECF system:
AUSA BRETT SAGEL AND AUSA JULIAN ANDRE
I declare under penalty of perjury that the foregoing is true and correct.
Executed on September 15, 2020

/s/ H. Dean Steward
H. Dean Steward

 
